Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION – ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered. A Patent Trial and Appeal Board decision has been previously mailed on August 25, 2021. Claims 2, 4, 5, and 10-33 have been canceled. Claims 1, 3, 6-9, and 34-37 have been allowed. 
Withdrawal of Prior Claim Rejections - 35 USC § 103
In view of the Patent Trial and Appeal Board (PTAB) decision mailed August 25, 2021, the 35 USC 103 rejection made in the Final Office Action mailed August 16, 2018 has previously been withdrawn.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 8, 2022 has been considered.
REASONS FOR ALLOWANCE

The Patent Trial and Appeal Board (PTAB) decision mailed August 25, 2021. 
Therefore, pending claims 1, 3, 6-9, and 34-37 are found to be patentable.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/DAVID BROWE/Primary Examiner, Art Unit 1617